           Case 1:19-cr-00612-ER Document 58 Filed 03/23/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :    PRELIMINARY ORDER OF
               - v. -                                     FORFEITURE AS TO SPECIFIC
                                                     :    PROPERTY
JONATHAN SALDIVAR,
                                                     :    19 Cr. 612 (ER)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about August 27, 2019, JONATHAN SALDIVAR (the

“Defendant”), and another, were charged in a one-count Indictment, 19 Cr. 612 (ER)

(the “Indictment”), with narcotics conspiracy, in violation of Title 21, United States Code,

Section 846 (Count One);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 21, United States Code,

Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offense charged in Count One of the Indictment, and any and all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of the offense charged in Count One of the Indictment, including but not limited to a

sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Indictment;

               WHEREAS, on or about July 30, 2019, the Government seized the following

property during Defendant’s arrest:

               a.        $4,900 in United States currency located in the Defendant’s car in Bronx,
                         New York; and

               b.        $48,500 in United States currency from Defendant’s residence in Bronx,
                         New York
(a and b, collectively, the “Specific Property”);
           Case 1:19-cr-00612-ER Document 58 Filed 03/23/21 Page 2 of 5




                WHEREAS, on or about September 18, 2020, the Defendant pled guilty to Count

One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit

to the United States, pursuant to Title 21, United States Code, Section 853, any and all property

constituting or derived from any proceeds the Defendant obtained directly or indirectly as a result

of the offense described in Count One of the Indictment;

                WHEREAS, the Government asserts that the Specific Property represents property

constituting, or derived from proceeds traceable to the commission of the offense charged in Count

One of the Indictment that the Defendant personally obtained;

                WHEREAS, the Court finds that as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Specific Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.       As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is

hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.
           Case 1:19-cr-00612-ER Document 58 Filed 03/23/21 Page 3 of 5




                2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture as to Specific Property/ is final as to the Defendant, JONATHAN

SALDIVAR, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

                3.      Upon entry of this Preliminary Order of Forfeiture as to Specific Property/,

the United States Customs and Border Protection, or its designee the Office of Fines, Penalties,

and Forfeiture, is hereby authorized to take possession of the Specific Property and to hold such

property in its secure custody and control.

                4.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                5.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional
           Case 1:19-cr-00612-ER Document 58 Filed 03/23/21 Page 4 of 5




facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

               6.       Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

               7.       Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.

               8.       Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the Defendant.

               9.       Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               10.      The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to Rule

32.2 of the Federal Rules of Criminal Procedure.




                               [INTENTIONALLY LEFT BLANK]
          Case 1:19-cr-00612-ER Document 58 Filed 03/23/21 Page 5 of 5




              11.    The Clerk of the Court shall forward three certified copies of this

Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises

Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       March 23, 2021




                                                 SO ORDERED:




                                                 ________________________________
                                                 HONORABLE EDGARDO RAMOS
                                                 UNITED STATES DISTRICT JUDGE
